                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                   Plaintiff,                                 8:12CR83

      vs.
                                                   MEMORANDUM AND ORDER
MANUEL MENCHACA,

                   Defendant.


      This matter is before the Court on the Defendant’s Motion for Correction of

Sentence Pursuant to Title 18 U.S.C. § 3582(c)(2), ECF No. 134.

      By stipulation of the parties, ECF No. 132, the Defendant received a reduction of

sentence on December 17, 2015, pursuant to 18 U.S.C. § 3582(c)(2). See ECF No.

133. The Defendant, now acting pro se, questions why the reduction in his sentence

was calculated by reducing his Total Offense Level by only one level, from 29 to 28,

when his Base Offense Level was reduced two levels, from 32 to 30, in the retroactive

calculation. See 2014 Drub Retroactive Sentencing Worksheet, ECF No. 117 and 134-

1.

      The Defendant’s Sentencing Guidelines for Counts I and III were subject to a

multiple count adjustment. See Presentence Investigation Report, ECF No. 99 at Page

ID 385. When his adjusted offense level for Count I was 32 and his adjusted offense

level for Count III was 22, the Counts were more than eight levels apart, and his

combined offense level remained at 32. See United States Sentencing Guideline §

3D1.4. When his adjusted offense level for Count I was reduced to 30, the Counts were
eight levels apart, and his combined offense level was increased one level above the

count with the highest offense level, resulting in a total offense level of 31.

       Accordingly, there was no error in the Court’s earlier Order, ECF No. 133.

       IT IS ORDERED:

       1.   The Defendant’s Motion for Correction of Sentence Pursuant to Title 18

       U.S.C. § 3582(c)(2), ECF No. 134, is denied; and

       2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at

       his last known address.

       Dated this 17th day of December 2019.


                                           BY THE COURT

                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                              2
